Exhibit 10.5

 

To:

MedImmune, Inc.

One MedImmune Way

Gaithersburg, MD 20878

Attn: Mr. Tim Pearson, Vice President Finance and Treasurer

Telephone: (301) 398-4470

Facsimile: (301) 398-9470

From:

UBS AG, London Branch

c/o UBS Securities LLC

299 Park Avenue

New York, NY 10171

Attn: Adam Frieman

Telephone: (212) 821-2100

Facsimile: (212) 821-4610

Re:

Amendment to Issuer Warrant Transaction

 

This amendment (this “Amendment”) is made as of this 26th day of June, 2006,
between UBS AG acting through its London Branch (“Dealer”), represented by UBS
Securities LLC as its agent, and MedImmune, Inc. (“Issuer”).

 

WHEREAS, Dealer and Issuer are parties to a Confirmation dated as of June 22,
2006 (UBS Reference Number: ____________) (the “Confirmation”) relating to
Warrants issued by Issuer to Dealer, the first scheduled Expiration Date for
which is October 13, 2011;

 

WHEREAS, the parties wish to amend the Confirmation on the terms and conditions
set forth in this Amendment;

 

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto agree as follows:

 

Section 1. Terms Used but Not Defined Herein. Terms used but not defined herein
shall have the respective meanings given to them in the Confirmation.

 

 

Section 2. Amendment to the Confirmation.

 

 

(a)

The “Premium” under the Confirmation shall be USD34,701,250. For the avoidance
of doubt, the Premium per Warrant set forth in the Confirmation shall remain
unchanged.

 

 

(b)

Annex A to the Confirmation shall be replaced in its entirety with Annex A to
this Amendment.

 

 

Section 3. Effectiveness. This Amendment shall become effective upon execution
by the parties hereto.

 

Section 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

 

Section 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

Section 6. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

 

1

 



 

 

Issuer hereby agrees (a) to check this Amendment carefully and immediately upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing (in the exact form provided by Dealer)
correctly sets forth the terms of the agreement between Dealer and Issuer with
respect to the Transaction, by manually signing this Amendment or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Risk Management (Corporates), Facsimile No. (212) 821-4610.

Yours faithfully,

UBS AG, LONDON BRANCH

 

By:

/s/: Bennett Lieberman

Name: Bennett Lieberman

Title: Managing Director

 

 

By:

/s/: Brian Ward

Name: Brian Ward

Title: Executive Director

 

UBS SECURITIES LLC, as agent

 

By:

/s/: Bennett Lieberman

Name: Bennett Lieberman

Title: Managing Director

 

 

By:

/s/: Brian Ward

Name: Brian Ward

Title: Executive Director

Agreed and Accepted By:

 

MEDIMMUNE, INC.

By:

/s/: Lota S. Zoth

Name: Lota S. Zoth

Title: Senior Vice President and Chief Executive Officer

 

 



 

 

Annex A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

Number of Warrants

Expiration Date

 

1

287,192

October 13, 2011

2

287,192

October 14, 2011

3

287,192

October 17, 2011

4

287,192

October 18, 2011

5

287,192

October 19, 2011

6

287,192

October 20, 2011

7

287,192

October 21, 2011

8

287,192

October 24, 2011

9

287,192

October 25, 2011

10

287,192

October 26, 2011

11

287,192

October 27, 2011

12

287,192

October 28, 2011

13

287,192

October 31, 2011

14

287,192

November 1, 2011

15

287,192

November 2, 2011

16

287,192

November 3, 2011

17

287,192

November 4, 2011

18

287,192

November 7, 2011

19

287,193

November 8, 2011

20

287,193

November 9, 2011

21

287,193

November 10, 2011

22

287,193

November 14, 2011

23

287,193

November 15, 2011

24

287,193

November 16, 2011

25

287,193

November 17, 2011

26

287,193

November 18, 2011

27

287,193

November 21, 2011

28

287,193

November 22, 2011

29

287,193

November 23, 2011

30

287,193

November 28, 2011

 

 

 

A-1

 

 

 